MacLEAN, J.
(dissenting). Praying for an order discharging and canceling a judgment, vacating a writ of execution, and canceling a notice of levy filed December 16, 1908, affecting premises No. 354 Willis avenue, borough of the Bronx, the respondent deposed December 18, 1908, that on May 21, 1906, he had been adjudicated a bankrupt on his voluntary petition filed February 6, 1906, and so discharged from the payment of his debts and liabilities, including the judgment mentioned above for $285.56, recovered and docketed November 12, 1891, against himself and one Charles Myers, his partner, by the above-named plaintiffs. That the formal adjudication in bankruptcy be efficient for the discharge of a debtor provable’against an estate, it is, among other things, requisite that the debt be properly scheduled and that the individual creditor have proper notice or actual knowledge of the proceedings in time to prove his claim and enjoy the opportunities by the act provided for creditors; such as participation in the selection of a trustee and examination of the bankrupt. That is important, too, so that other creditors have proper prima facie advertisement respecting the intending bankrupt’s estate and of the claimants against it. In the schedule verified by Kalmus were inserted as the name of his creditor, “John Lutz & Son;” as the residence, “Residence unknown, business unknown, last at northwest corner of Spring and Mercer streets, borough of Manhattan, now out of business;” and as the nature and *236consideration of the debt, “Merchandise, as a partner of Charles F. Myers, sued, but no judgment entered.” •
In these three items are misstatements and suppression of facts sufficient to invalidate the claim of Kalmus that the judgment of the plaintiffs against him was included in the formal discharge from all debts provable against his estate. As he himself deposes in his affidavit for present relief, he recollects the purchase from the firm of Lutz & Son of silk' to the amount of about $240; also that he was sued a considerable time thereafter for such sum, and had -no knowledge, recollection, or belief of .any further procedure until advised by his present attorney, when an examination disclosed that a judgment was entered .against him and his partner November 12, 1891, for $285. If the names of the members of the firm individually recited as parties plaintiff, in the action he recalled was brought against him, had escaped his memory, he might have looked through his own papers or asked them from his attorney of the time. Both failing, he should have searched the record, constructive notice to all the world, eke to himself. Missing the name of Lutz, the father, from the directory did not excuse him from learning and looking for the name of Lutz, the son, whose address the directory gave. ’Showing none of such inquiries, he is not to be credited by the credulous with the exercise of the diligence to which he was bounden. Were anything else wanting to impeach his discharge, the business address given by him as that of his creditor firm was misleading, purposely or otherwise, to all concerned, particularly to the clerk of the referee in bankruptcy, who sent out the notices to the addresses designated in the schedule. Charles F. Lutz, the surviving creditor, deposes that the firm never had its office at the place set down in the schedule, and the debtor now deposes that he looked for the firm at the last place he knew they were, viz., Spring and Mercer, as he then thought, and inquired of the janitor and other persons fruitlessly, but now recollects it was Grand and Mercer. The facts appearing make mock of the bare assertions of diligence on his part and of the inquiries of his attorney. -No intending bankrupt may justify himself by- professions of good faith, but only by good works conforming to the statute. If by misbelief and mistaken faith he have misled himself to the disadvantage of the estate of his creditor deceased and to that of his creditor living, he may not shift' the consequences to them and from himself.
The order appealed from should be reversed, with costs to the appellants.